MEMORANDUM OPINION

No. 04-08-00413-CV

IN THE INTEREST OF M.L., JR., E.L., AND S.L., CHILDREN

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-01654
Honorable Charles Montemayor, Judge Presiding

Opinion by: 	Catherine Stone, Chief Justice

Sitting: 	Catherine Stone, Chief Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	January 7, 2009

AFFIRMED
	This appeal concerns the trial court's termination of Rebecca A.'s and Mario L.'s parental
rights to their three children, M.L., Jr., E.L., and S.L. (1)  The court-appointed appellate attorney for
Rebecca and Mario has moved to withdraw as counsel for Rebecca and Mario and filed Anders briefs
in support of his request to withdraw.  In his briefs, counsel concludes that Rebecca's and Mario's
appeal is frivolous and without merit.  Counsel's briefs meet the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced.  See In re R.R., No.
04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.)
(mem. op.) (applying Anders procedure in appeal from termination of parental rights).
	Rebecca and Mario were delivered a copy of counsel's briefs, and both were advised of their
right to examine the record and to file a pro se brief.  No pro se briefs have been filed.  After
reviewing the record, we agree that Rebecca's and Mario's appeal is frivolous and without merit. The
judgment of the trial court is therefore affirmed.  Furthermore, we grant counsel's request to
withdraw as counsel for Rebecca and Mario. 

							Catherine Stone, Chief Justice


1.  To protect the privacy of the parties in this case, we identify the children by their initials and the parents by
their first names only.  See Tex. Fam. Code Ann. § 109.002(d) (Vernon 2002).